Mr. David R. Matthews Matthews, Campbell  Rhoads 119 South Second Street Rogers, AR 72756-4525
Dear Mr. Matthews:
This is in response to your request for my review and approval of a "Joint Cooperative Agreement" between the Rogers Public School District #30 and the City of Lowell, Arkansas. You have submitted the agreement under A.C.A. § 25-20-104 (1987).
It is my opinion that my approval of this Agreement is not required under § 25-20-104 (part of the "Interlocal Cooperation Act"). My review indicates that the Agreement is more in the nature of a contract as authorized under A.C.A. § 25-20-108, rather than an agreement for a joint or cooperative undertaking within the meaning of the Interlocal Cooperation Act. This office has previously noted that the Interlocal Cooperation Act contemplates the joint exercise of governmental powers, privileges or authority through cooperative action in order to make the most efficient use of those powers. See Op. Att'y Gen.92-180. The "Purpose" statement, found at A.C.A. § 25-20-102, contemplates the provision of services and facilities ". . . in a manner and pursuant to forms of governmental organization" that will be to the mutual advantage of the participating governmental units. It was thus concluded in Opinion 92-180 that § 25-20-104
(requiring approval by the Attorney General) did not apply to an agreement for Ouachita County to provide dumpster solid waste service to residents of the City of Louann. There was no joint exercise of governmental authority, nor any particular governmental organization to effect a joint undertaking.
I believe that the above analysis applies as well in this instance, where the Agreement provides for the school district's construction of a multi-purpose facility, with the city making a contribution toward the construction cost in return for its access to the facility. There is, of course, as a general matter, no prohibition against a contract between the two political subdivisions; and indeed, as noted, § 25-20-108 specifically contemplates contracts between and among public agencies for the performance of "any governmental service, activity, or undertaking." My approval of such contracts, however, is not required.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh